ORDER

PER CURIAM.
James McCollum (movant) entered a plea of guilty pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970),' to the offenses of murder in the second degree, in violation of Section 565.021 RSMo 1997 (all further references herein shall be to RSMo 1997), and armed criminal action (ACA), in violation of Section 571.015. He was sentenced to life imprisonment and a consecutive term of three years respectively. He subsequently filed a pro se Rule 24.035 motion, later amended by' counsel. The motion was denied after an evidentiary hearing.
Our review of the record on appeal reveals that the motion court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).